18-3730
     Helena Moreira v. Wilkinson
                                                                             BIA
                                                                   Christensen, IJ
                                                                   A205 400 843
                             UNITED STATES COURT OF APPEALS
                                 FOR THE SECOND CIRCUIT

                                   SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

 1        At a stated term of the United States Court of Appeals
 2   for the Second Circuit, held at the Thurgood Marshall
 3   United States Courthouse, 40 Foley Square, in the City of
 4   New York, on the 12th day of February, two thousand twenty-
 5   one.
 6
 7   PRESENT:
 8            ROSEMARY S. POOLER,
 9            SUSAN L. CARNEY,
10            JOSEPH F. BIANCO,
11                 Circuit Judges.
12   _____________________________________
13
14   SALVADOR HELENA MOREIRA,
15            Petitioner,
16
17                     v.                                   18-3730
18                                                          NAC
19   ROBERT M. WILKINSON, ACTING
20   UNITED STATES ATTORNEY GENERAL,
21            Respondent. 1
22   _____________________________________
23
24   FOR PETITIONER:                    Bruno Joseph Bembi, Hempstead,
25                                      NY.

     1Pursuant to Federal Rule of Appellate Procedure 43(c)(2), Acting
     Attorney General Robert M. Wilkinson is automatically substituted for
     former Acting Attorney General Jeffrey A. Rosen as Respondent.
 1
 2   FOR RESPONDENT:           Brian Boynton, Acting Assistant
 3                             Attorney General; Nancy Friedman,
 4                             Senior Litigation Counsel;
 5                             Virginia Lum, Trial Attorney,
 6                             Office of Immigration Litigation,
 7                             United States Department of
 8                             Justice, Washington, DC.

 9       UPON DUE CONSIDERATION of this petition for review of a

10   Board of Immigration Appeals (“BIA”) decision, it is hereby

11   ORDERED, ADJUDGED, AND DECREED that the petition for review

12   is DENIED.

13       Petitioner Salvador Helena Moreira (“Moreira”), a native

14   and citizen of El Salvador, seeks review of a December 11,

15   2018 decision of the BIA affirming a December 20, 2017

16   decision of an Immigration Judge (“IJ”) denying Moreira’s

17   application for asylum, withholding of removal, and relief

18   under the Convention Against Torture (“CAT”).   In re Salvador

19   Helena Moreira, No. A 205 400 843 (B.I.A. Dec. 11, 2018),

20   aff’g No. A 205 400 843 (Immigr. Ct. N.Y.C. Dec. 20, 2017).

21   We assume the parties’ familiarity with the underlying facts

22   and procedural history.

23       We have reviewed both the IJ’s and BIA’s decisions.   See

24   Ming Xia Chen v. BIA, 435 F.3d 141, 144 (2d Cir. 2006).   The

25   applicable standards of review are well established.    See 8

                                   2
 1   U.S.C. § 1252(b)(4)(B) (“[A]dministrative findings of fact

 2   are conclusive unless any reasonable adjudicator would be

 3   compelled to conclude to the contrary.”); Y.C. v. Holder, 741

 4   F.3d 324, 332 (2d Cir. 2013); Hong Fei Gao v. Sessions, 891

 5   F.3d 67, 76 (2d Cir. 2018).

 6         As an initial matter, Moreira’s argument that, under

 7   Pereira v. Sessions, 138 S. Ct. 2105 (2018), his notice to

 8   appear (“NTA”) was ineffective to vest jurisdiction in the

 9   immigration court is foreclosed by our decision in Banegas

10   Gomez v. Barr, 922 F.3d 101 (2d Cir. 2019).           “[A]n NTA that

11   omits information regarding the time and date of the initial

12   removal hearing is nevertheless adequate to vest jurisdiction

13   in the Immigration Court, at least so long as a notice of

14   hearing specifying this information is later sent to the

15   alien.”      Id. at 112.   Moreira unquestionably received notice

16   of the hearings at which he appeared.           To the extent that

17   Moreira      challenges    the   agency’s   denial   of   his   asylum

18   application as untimely filed more than one year after his

19   entry, he conceded the untimely filing before the agency.

20   See Lin Zhong v. U.S. Dep’t of Just., 480 F.3d 104, 122–24

21   (2d   Cir.    2007)   (discussing   mandatory   issue     exhaustion).


                                         3
 1   Regardless,   as       discussed      below,      the    agency’s     adverse

 2   credibility determination and finding that Moreira filed a

 3   frivolous application are dispositive.

 4       “Considering the totality of the circumstances, and all

 5   relevant factors, a trier of fact may base a credibility

 6   determination on the demeanor, candor, or responsiveness of

 7   the applicant . . . , the inherent plausibility of the

 8   applicant’s   .    .   .   account,       the   consistency    between      the

 9   applicant’s . . . written and oral statements . . . , the

10   internal   consistency      of   each      such    statement,       [and]   the

11   consistency of such statements with other evidence of record

12   . . . without regard to whether an inconsistency, inaccuracy,

13   or falsehood goes to the heart of the applicant’s claim, or

14   any other relevant factor.”           8 U.S.C. § 1158(b)(1)(B)(iii).

15   “We defer . . . to an IJ’s credibility determination unless,

16   from the totality of the circumstances, it is plain that no

17   reasonable fact-finder could make such an adverse credibility

18   ruling.”   Xiu Xia Lin v. Mukasey, 534 F.3d 162, 167 (2d Cir.

19   2008) (per curiam); accord Hong Fei Gao, 891 F.3d at 76.

20       The    agency      reasonably     relied      on    Moreira’s    multiple

21   inconsistent statements regarding whether he was attacked


                                           4
 1   after work as a consequence of catching two gang members

 2   shoplifting, whether he returned to work after the incident,

 3   whether he called the police, and when his bike was stolen.

 4   The record reflects that Moreira’s testimony on these points

 5   was   inconsistent        with    his       written   statements,     asylum

 6   application, and the record of his credible fear interview.

 7   Moreover, when confronted with these inconsistencies, Moreira

 8   failed to provide compelling explanations and created further

 9   contradictions.      See Majidi v. Gonzales, 430 F.3d 77, 80 (2d

10   Cir. 2005) (“A petitioner must do more than offer a plausible

11   explanation for his inconsistent statements to secure relief;

12   he must demonstrate that a reasonable fact-finder would be

13   compelled to credit his testimony.” (internal quotation marks

14   omitted)).     Given these material inconsistencies, the adverse

15   credibility     determination       is       supported     by   substantial

16   evidence,     see   Xiu   Xia    Lin,   534    F.3d   at   165-66,    and   is

17   dispositive of asylum, withholding of removal, and CAT relief

18   because all three claims are based on the same factual

19   predicate, see Paul v. Gonzales, 444 F.3d 148, 156-57 (2d

20   Cir. 2006).

21         These    inconsistencies          also     support    the      agency’s


                                             5
 1   determination that Moreira filed a frivolous application.          If

 2   the agency determines that an alien has knowingly filed a

3    frivolous application for asylum, the alien is permanently

4    ineligible for any immigration benefits, save withholding of

 5   removal and CAT relief.      See 8 U.S.C. § 1158(d)(6); 8 C.F.R.

 6   § 1208.20.     To make such a finding, an IJ must (1) give the

 7   alien notice “of the consequences of filing a frivolous

 8   application”; (2) make “a specific finding . . . that the

9    alien knowingly filed a frivolous application”; (3) identify

10   “sufficient evidence in the record to support the finding

11   that    a   material   element   of   the   asylum   application   was

12   deliberately fabricated”; and (4) allow the alien “sufficient

13   opportunity to account for any discrepancies or implausible

14   aspects of the claim.”      Matter of Y-L, 24 I. & N. Dec. 151,

15   155 (B.I.A. 2007); accord 8 C.F.R. § 1208.20.

16          In this case, Moreira received both oral and written

17   notice of the consequences of filing a frivolous application.

18   The IJ made a specific finding, separate from the adverse

19   credibility determination, regarding frivolousness.           The IJ

20   explained that his finding was based on Moreira’s deliberate

21   act of providing materially different versions of his claim.


                                       6
 1   The    IJ    gave    Moreira     ample          opportunity     to    address

 2   inconsistencies,       but     Moreira’s         explanations        for     the

 3   inconsistencies did not resolve them and provided further

 4   contradiction.      See Majidi, 430 F.3d at 80.               Because the IJ

 5   followed    the   proper     procedural     safeguards    in     making      his

 6   frivolousness       finding,    and       the    record   reflects         clear

 7   contradictions in material elements of Moreira’s claim, we

 8   find no error in the determination that he filed a frivolous

 9   application. See Matter of Y-L, 24 I. & N. Dec. at 155.

10         For the foregoing reasons, the petition for review is

11   DENIED.     All pending motions and applications are DENIED and

12   stays VACATED.

13                                     FOR THE COURT:
14                                     Catherine O’Hagan Wolfe,
15                                     Clerk of Court




                                           7